Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
1.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21, 25, 28, 32, 35 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. US 20180089087 A1, in view of Herr et al. US 20190324755 A1.
Regarding claim 21, Chang disclose for a memory ( Fig.1 see a flash-based memory module (e.g., a NVDIMM-P module) 100 )comprising a first buffer ( Fig.1 see pre-fetch buffer 160, in [0043], also see [0060],  and a second buffer storing data in a linear format ( Fig.1 see write buffer 142, in [0043]); and a processor configured to: read data values from sequential locations in the first buffer ( Fig.1 see pre-fetch buffer 160, in [0060], see “ The prefetch address is also sent to a prefetch buffer scheduler 280, which is configured to determine both when and what to read from the prefetch buffer 160”) ; step through the second buffer in the memory with a given stride (  see [0050], see “ The stride register 210a determines whether the prefetcher 200 will do a stride prefetching (e.g., will prefetch an address that is offset some distance "S" from a previous address), will do sequential prefetching (e.g., prefetch sequentially”); and write the values read from the sequential locations in the first buffer to the second buffer according to the given stride in a tiling format ( Fig.1, see write buffer 142, in [0043], see “ Attention will be also drawn to a write controller 144 and a write buffer  Chang does not disclose for writing the values read for linear format into tiling format. Herr teaches the above missing limitation of Chang (see [0038] of Herr, see “To offload the workload to the GPU, the images are converted from a linear format supported by the CPU to a tiled format supported by the GPU”). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teaching of Herr with the method and system of Chang, in order to obtain the claimed features, via converting images for linear format to a tilling format. 
Regarding claim 25, see the rejection of claim 1. It recites similar limitations as claim 25. Hence it is similarly analyzed and rejected.
Regarding claims 28 and 32, see the rejections of claims 21 and 25 respectfully. They recite similar limitations as claims 21 and 25.
Regarding claims 35 and 39, see the rejections of claims 21 and 25 respectfully. They recite similar limitations as claims 21 and 25.  Except for a storage medium with a program instruction (see [0038] of Chang, see “The computer program instructions may also be stored in other non-transitory . 
Claims 22 , 29 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. US 20180089087 A1, in view of Herr et al. US 20190324755 A1, further  in view of Doster et al. US 20180262291 A1.
Regarding claim 22, Chang as modified by Herr does not disclose for, wherein the stride is based on a number of input channels and a number of convolutional filters. Doster teaches the above missing limitation of Chang as modified by Herr, (see [0034 ], see “In each convolutional layer, a collection of filter sets, each composed of 2-D filters equal to the number of input channels, are trained.  These trained filters are convolved with the input to create a number of convolutional outputs or activations dependent on the spatial size of the filters, the stride (distance between receptive fields), and padding”). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teaching of Doster with the method and system of Chang, in order to obtain the claimed features, via CNNs contain several layers which are composed of convolutional filters.
.
Claims 24 ,31 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. US 20180089087 A1, in view of Herr et al. US 20190324755 A1, further  in view of Aliabadi   et al. US 20180096226 A1.
Regarding claim 24, Chang as modified by Herr does not disclose for, wherein the stride is equal to a number of pixel channels. Aliabadi teaches the above missing limitation of Chang as modified by Herr, (see [0229], see “Instead of moving the whole width of the row to reach the next row, the row stride can be M, the number of input channels”).   It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teaching of Aliabadi with system and method of Chang as modified by Herr, in order to obtain a performance improvement ,via aligned loading operations can advantageously result in a performance improvement because of fewer stalls when accessing memory when compared to unaligned loading operations.

Objected Claims
2.		Claims 23,26-27,30,33-34,37 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Siddabathuni et al. US 20110078342 A1  is cited because the reference teaches “ the DMA device may accommodate communication of the buffer offset address of each data packet to the operating system and/or software drivers to allow subsequent retrieval and processing of the packets.  In some embodiments, this may be achieved by writing the buffer offset address to one or more data structure in memory (e.g., descriptor rings or lists) that may subsequently be accessed by the operating system” see [0032].

Rusterholz et al. US 4,873,630 A is cited because the reference teaches “ Once the address is translated a stream of requests are issued at the rate of four words/block or four instructions/request until a total of 64 requests pass into the High Performance Storage Unit for a page of instructions.  When the data comes into the Scalar Processor it is routed to and written into the Instruction Flow 
Buffer (IFB). See col.54 lines 1-7.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI BAYAT whose telephone number is (571)272-7444. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay A Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.